NUMBER 13-15-00131-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

JESSE GARCIA,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                           ORDER OF ABATEMENT

               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      Appellant, Jesse Garcia, has filed a notice of appeal with this Court from his

conviction in trial court cause number 13-CR-2681-G. The trial court's certification of the

defendant's right to appeal shows that the defendant does not have the right to appeal.

See TEX. R. APP. P. 25.2(a)(2).

      On March 25, 2015, we ordered appellant's counsel, Chris Iles, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to
appeal. See TEX. R. APP. P. 44.3, 44.4. Appellant’s counsel has indicated that he was

not trial counsel and cannot respond until he reviews the reporter’s record. A reporter’s

record has not been filed.

       Therefore, we ABATE this appeal and REMAND this cause to the trial court for a

hearing to determine why counsel has failed to comply with this Court's order and ensure

steps are taken so that counsel may comply with this Court’s directive. The trial court's

findings and conclusions shall be included in a supplemental clerk's record. The trial

court shall file the supplemental clerk's record and reporter's record, if any, with the Clerk

of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

telephone number, email address, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of May, 2015.

                                               2